 



Exhibit 10.46
Execution Copy
CONTINUING GUARANTY
THIS CONTINUING GUARANTY (“Guaranty”), dated as of February 29, 2008, is
executed and delivered by Midway Games Inc., a Delaware corporation (“Parent”),
Midway Games West Inc., a California corporation, Midway Interactive Inc., a
Delaware corporation, Midway Sales Company, LLC, a Delaware limited liability
company, Midway Home Studios Inc., a Delaware corporation, Surreal Software
Inc., a Washington corporation, Midway Studios – Austin Inc., a Texas
corporation and Midway Studios – Los Angeles Inc., a California corporation
(collectively, the “Guarantors”, and each individually, a “Guarantor”) in favor
of National Amusements, Inc., a Maryland corporation (“Lender”) and in light of
the following:
          FACT ONE: Midway Home Entertainment Inc., a Delaware corporation, and
Midway Amusement Games, LLC, a Delaware limited liability company (together, the
“Borrowers” and each, individually, a “Borrower”), the Guarantors as credit
parties and Lender are, contemporaneously herewith, entering into the Secured
Loan Documents (as hereinafter defined); and
          FACT TWO: In order to induce Lender to extend loans or other financial
accommodations to Borrowers pursuant to the Secured Loan Documents, and in
consideration thereof, each Guarantor has agreed to guarantee the Guaranteed
Obligations.
          NOW, THEREFORE, in consideration of the foregoing, each Guarantor
hereby agrees, in favor of Lender, as follows:
          1. Definitions and Construction.
          (a) Definitions. The following terms, as used in this Guaranty, shall
have the following meanings:
          “Bankruptcy Code” means The Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101-1330), as amended or supplemented from time to time, and any
successor statute, and any and all rules issued or promulgated in connection
therewith.
          “Guaranteed Obligations” means any and all obligations, indebtedness,
or liabilities of any kind or character owed by any Borrower to Lender pursuant
to the Secured Loan Documents (but, for the absence of doubt, expressly
excluding any obligations under the Unsecured Loan Agreement and the
Subordinated Loan Agreement and all documents and instruments entered into by
the Parent in connection therewith), including all such obligations,
indebtedness, or liabilities, whether for principal, interest (including any
interest which, but for the application of the provisions of the Bankruptcy
Code, would have accrued on such amounts), premium, reimbursement obligations,
fees, costs, expenses (including, attorneys’ fees), or indemnity obligations,
whether heretofore, now, or hereafter made, incurred, or created, whether

 



--------------------------------------------------------------------------------



 



voluntarily or involuntarily made, incurred, or created, whether secured or
unsecured (and if secured, regardless of the nature or extent of the security),
whether absolute or contingent, liquidated or unliquidated, determined or
indeterminate, whether any Borrower is liable individually or jointly with
others, and whether recovery is or hereafter becomes barred by any statute of
limitations or otherwise becomes unenforceable for any reason whatsoever,
including any act or failure to act by Lender.
          “Secured Loan Agreement” shall mean that certain Loan and Security
Agreement dated as of February 29, 2008 by and among Lender, Borrowers and each
of the Guarantors, as amended, restated, supplemented or otherwise modified and
in effect from time to time.
          “Secured Loan Documents” shall mean the Secured Loan Agreement, any
promissory notes issued by any Borrower in connection therewith, and any
documents, instruments, and agreements made or issued by any Guarantor or any
Borrower in connection therewith which either now or in the future exist, but
expressly excluding the Unsecured Loan Agreement and the Subordinated Loan
Agreement and all documents and instruments entered into by the Parent in
connection therewith.
          “Subordinated Loan Agreement” shall mean that certain Unsecured
Subordinated Loan Agreement dated as of February 29, 2008 by and among Parent
and Lender, as amended, restated, supplemented or otherwise modified and in
effect from time to time.
          “Unsecured Loan Agreement” shall mean that certain Unsecured Loan
Agreement dated as of February 29, 2008 by and among Parent and Lender, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.
          (b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is not limiting. The words
“hereof”, “herein”, “hereby”, “hereunder”, and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference herein to any of the Secured Loan Documents includes any and all
alterations, amendments, extensions, modifications, renewals, or supplements
thereto or thereof, as applicable. Neither this Guaranty nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or any Guarantor,
whether under any rule of construction or otherwise. On the contrary, this
Guaranty has been reviewed by each Guarantor, Lender, and their respective
counsel, and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of Lender and each Guarantor.
          2. Guaranteed Obligations. Guarantors hereby irrevocably and
unconditionally guarantee, on a joint and several basis, to Lender, as and for
its own debt, until the Guaranteed Obligations have been Paid in Full (as
defined in the Secured Loan Agreement), (a) payment of the Guaranteed
Obligations, in each case when and as the same shall become due and payable,
whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful

-2-



--------------------------------------------------------------------------------



 



performance, keeping, observance, and fulfillment by Borrowers of all of the
agreements, conditions, covenants, and obligations of Borrowers contained in the
Secured Loan Documents.
          Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any Liens granted by each Guarantor to secure
the obligations and liabilities arising pursuant to this Guaranty, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Guaranty, or any Liens securing the obligations
and liabilities arising pursuant to this Guaranty, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guaranty
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Guaranty or such Lien to constitute a Fraudulent
Conveyance, and this Guaranty shall automatically be deemed to have been amended
accordingly at all relevant times. For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance or fraudulent transfer under Section 548 of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the
provisions of any applicable fraudulent conveyance or fraudulent transfer law or
similar law of any state, nation or other governmental unit, as in effect from
time to time.
          3. Continuing Guaranty. This Guaranty includes Guaranteed Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future indebtedness under the Secured Loan Documents. If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Lender, (b) no such revocation shall
apply to any Guaranteed Obligations in existence on such date (including, any
subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guaranteed Obligations made or created after
such date to the extent made or created pursuant to a legally binding commitment
of Lenders in existence on the date of such revocation, (d) no payment by any
Guarantor, any Borrower, or from any other source, prior to the date of such
revocation shall reduce the maximum obligation of any Guarantor hereunder, and
(e) any payment by any Borrower or from any source other than any Guarantor,
subsequent to the date of such revocation, shall first be applied to that
portion of the Guaranteed Obligations as to which the revocation is effective
and which are not, therefore, guaranteed hereunder, and to the extent so applied
shall not reduce the maximum obligation of any Guarantor hereunder.
          4. Performance Under This Guaranty. In the event that any Borrower
fails to make any payment of any Guaranteed Obligations on or before the due
date thereof, or if any Borrower shall fail to perform, keep, observe, or
fulfill any other obligation referred to in clause (b) of Section 2 hereof in
the manner provided in the Secured Loan Documents, each Guarantor immediately
shall cause such payment to be made or each of such obligations to be performed,
kept, observed, or fulfilled.
          5. Primary Obligations. This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute,

-3-



--------------------------------------------------------------------------------



 



unconditional, and continuing guaranty of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the issuance of the notes, if any, issued in connection with the Secured Loan
Agreement. Each Guarantor agrees that it is directly, jointly and severally with
any other guarantor of the Guaranteed Obligations, liable to Lender, that the
obligations of each Guarantor hereunder are independent of the obligations of
any Borrower or any other guarantor, and that a separate action may be brought
against each Guarantor whether such action is brought against any Borrower or
any other guarantor or whether any Borrower or any such other guarantor is
joined in such action. Each Guarantor agrees that its liability hereunder shall
be immediate and shall not be contingent upon the exercise or enforcement by
Lender of whatever remedies it may have against any Borrower or any other
guarantor, or the enforcement of any lien or realization upon any security
Lender may at any time possess. Each Guarantor agrees that any release that may
be given by Lender to any Borrower or any other guarantor shall not release such
Guarantor. Each Guarantor consents and agrees that Lender shall be under no
obligation to marshal any assets of any Borrower or any other guarantor in favor
of any Guarantor, or against or in payment of any or all of the Guaranteed
Obligations.
          6. Waivers.
          (a) To the maximum extent permitted by law, each Guarantor hereby
waives: (1) notice of acceptance hereof; (2) notice of any loans or other
financial accommodations made or extended under the Secured Loan Documents or
the creation or existence of any Guaranteed Obligations; (3) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor’s
right to make inquiry of Lender to ascertain the amount of the Guaranteed
Obligations at any reasonable time; (4) notice of any adverse change in the
financial condition of any Borrower or of any other fact that might increase any
Guarantor’s risk hereunder; (5) notice of presentment for payment, demand,
protest, and notice thereof as to any promissory notes or other instruments
among the Secured Loan Documents; (6) notice of any event of default under the
Secured Loan Documents; and (7) all other notices (except if such notice is
specifically required to be given to any Guarantor hereunder or under any
Secured Loan Document to which any Guarantor is a party) and demands to which
any Guarantor might otherwise be entitled.
          (b) To the maximum extent permitted by law, each Guarantor hereby
waives the right by statute or otherwise to require Lender to institute suit
against any Borrower or to exhaust any rights and remedies, which Lender has or
may have against any Borrower. In this regard, each Guarantor agrees that it is
bound to the payment of all Guaranteed Obligations, whether now existing or
hereafter accruing, as fully as if such Guaranteed Obligations were directly
owing to Lender by each such Guarantor. Each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of any Borrower or by reason of the cessation
from any cause whatsoever of the liability of any Borrower in respect thereof.
          (c) To the maximum extent permitted by law, each Guarantor hereby
waives: (1) any rights to assert against Lender any defense (legal or
equitable), set-off, counterclaim, or claim which each Guarantor may now or at
any time hereafter have against any Borrower or any other party liable to
Lender; (2) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency,

-4-



--------------------------------------------------------------------------------



 



validity, or enforceability of the Guaranteed Obligations or any security
therefor; and (3) any defense arising by reason of any claim or defense based
upon an election of remedies by Lender including any defense based upon an
election of remedies by Lender under the provisions of Sections 580d and 726 of
the California code of Civil Procedure, or any similar law of California or any
other jurisdiction.
          (d) To the maximum extent permitted by law, until the Guaranteed
Obligations are Paid in Full, each Guarantor hereby agrees not to exercise its
right of subrogation any Guarantor has or may have as against any Borrower with
respect to the Guaranteed Obligations. In addition, until the Guaranteed
Obligations are Paid in Full, each Guarantor hereby agrees not to proceed
against any Borrower, now or hereafter, for contribution, indemnity,
reimbursement, and any other suretyship rights and claims, whether direct or
indirect, liquidated or contingent, whether arising under express or implied
contract or by operation of law, which any Guarantor may now have or hereafter
have as against any Borrower with respect to the Guaranteed Obligations. Until
the Guaranteed Obligations are Paid in Full, each Guarantor also hereby waives
any rights to recourse to or with respect to any asset of any Borrower.
          7. Releases. Each Guarantor consents and agrees that, without notice
to or by any Guarantor and without affecting or impairing the obligations of any
Guarantor hereunder, Lender may, by action or inaction:
     (i) compromise, settle, extend the duration or the time for the payment of,
or discharge the performance of, or may refuse to or otherwise not enforce the
Secured Loan Documents;
     (ii) release all or any one or more parties to any one or more of the
Secured Loan Documents or grant other indulgences to any Borrower in respect
thereof;
     (iii) amend or modify in any manner and at any time (or from time to time)
any of the Secured Loan Documents; or
     (iv) release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the
Guaranteed Obligations (including, the collateral referred to in Section 18
hereof) or any other guaranty of the Guaranteed Obligations, or any portion
thereof.
          8. No Election. Lender shall have the right to seek recourse against
any Guarantor to the fullest extent provided for herein, and no election by
Lender to proceed in one form of action or proceeding, or against any party, or
on any obligation, shall constitute a waiver of Lender’s right to proceed in any
other form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty except to the extent
that Lender finally and unconditionally shall have realized indefeasible payment
by such action or proceeding.

-5-



--------------------------------------------------------------------------------



 



          9. Indefeasible Payment. The Guaranteed Obligations shall not be
considered Paid in Full for purposes of this Guaranty unless and until all
payments to Lender are no longer subject to any right on the part of any person,
including any Borrower, any Borrower as a debtor in possession, or any trustee
(whether appointed under the Bankruptcy Code or otherwise) of any Borrower’s
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof, or to declare same to be fraudulent or
preferential. Upon such full and final performance and payment of the Guaranteed
Obligations whether by any Guarantor or any Borrower, Lender shall have no
obligation whatsoever to transfer or assign its interest in the Secured Loan
Documents to any Guarantor. In the event that, for any reason, any portion of
such payments to Lender is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, then the obligation intended to be
satisfied thereby shall be revived and continued in full force and effect as if
said payment or payments had not been made, and each Guarantor shall be liable
for the full amount Lender is required to repay plus any and all costs and
expenses (including attorneys’ fees) paid by Lender in connection therewith.
          10. Financial Condition of Borrowers. Each Guarantor represents and
warrants to Lender that each such Guarantor is currently informed of the
financial condition of each Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor further represents and warrants to Lender
that each such Guarantor has read and understands the terms and conditions of
the Secured Loan Documents. Each Guarantor hereby covenants that each such
Guarantor will continue to keep informed of each Borrower’s financial condition,
the financial condition of other guarantors, if any, and of all other
circumstances that bear upon the risk of nonpayment or nonperformance of the
Guaranteed Obligations.
          11. Subordination. Each Guarantor hereby agrees that any and all
present and future indebtedness of any Borrower owing to any Guarantor is
subject to that certain Intercompany Subordination Agreement, dated as of
February 29, 2008, by and among the Guarantors, the Borrowers and Lender and
postponed in favor of and subordinated to payment, in full, in cash, of the
Guaranteed Obligations.
          12. Payments; Application. All payments to be made hereunder by any
Guarantor shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without deduction (whether for taxes or otherwise) or offset. All payments made
by any Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including attorneys’ fees) incurred by Lender in enforcing this
Guaranty or in collecting the Guaranteed Obligations; second, to all accrued and
unpaid interest, premium, if any, and fees owing to Lender constituting
Guaranteed Obligations; and third, to the balance of the Guaranteed Obligations.
          13. Attorneys’ Fees and Costs. Each Guarantor agrees to pay, on
demand, all reasonable attorneys’ fees and all other costs and expenses which
may be incurred by Lender in the enforcement of this Guaranty or in any way
arising out of, or consequential to the protection, assertion, or enforcement of
the Guaranteed Obligations (or any security therefor), whether or not suit is
brought.
          14. Contribution with Respect to Guaranteed Obligations.

-6-



--------------------------------------------------------------------------------



 



          (a) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, from and after the time the Guaranteed Obligations have been Paid
in Full, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 14 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 14 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
          15. Notices. All notices or demands by any Guarantor or Lenders to the
other relating to this Guaranty shall be in writing and either personally served
or sent by registered or certified mail, postage prepaid, return receipt
requested, or by prepaid telefacsimile, and shall be deemed to be given for
purposes of this Guaranty on the day that such writing is received by the party
to whom it is sent. Unless otherwise specified in a notice sent or delivered in
accordance with the provisions of this section, such writing shall be sent, if
to a Guarantor, then to the address of Guarantors as set forth on the signature
page hereof, and if to Lender, then as follows:
National Amusements, Inc.
200 Elm Street
Dedham MA 02026
Attn: Jerome Magner, Vice President,
Richard Sherman, Vice President, and Tad
Jankowski, General Counsel
Fax: [                                                            ]
          16. Cumulative Remedies. No remedy under this Guaranty or under any
Secured Loan Document is intended to be exclusive of any other remedy, but each
and every remedy shall be cumulative and in addition to any and every other
remedy given hereunder or under any

-7-



--------------------------------------------------------------------------------



 



Secured Loan Document, and those provided by law or in equity. No delay or
omission by Lender to exercise any right under this Guaranty shall impair any
such right nor be construed to be a waiver thereof. No failure on the part of
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
          17. Books and Records. Each Guarantor agrees that Lender’s books and
records showing the account between Lender and Borrowers shall be admissible in
any action or proceeding and shall be binding upon each Guarantor for the
purpose of establishing the items therein set forth and shall constitute prima
facie proof thereof.
          18. Collateral. The obligations of each Guarantor hereunder are
secured as provided in the Secured Loan Agreement, and as further provided in
the Stock Pledge Agreements (as defined in the Secured Loan Agreement).
          19. Severability of Provisions. Any provision of this Guaranty which
is prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
          20. Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between each Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.
          21. Successors and Assigns. The death of any Guarantor shall not
terminate this Guaranty. This Guaranty shall be binding upon each Guarantor’s
administrators, representatives, successors, and assigns and shall inure to the
benefit of the successors and assigns of Lender; provided, however, each
Guarantor shall not assign this Guaranty or delegate any of its duties hereunder
without Lender’s prior written consent. Any assignment without the consent of
Lender shall be absolutely void. In the event of any assignment or other
transfer of rights by Lender, the rights and benefits herein conferred upon
Lender shall automatically extend to and be vested in such assignee or other
transferee.
          22. Obligations Joint and Several. Each Guarantor hereby agrees that
such Guarantor is jointly and severally liable for the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Guaranteed Obligations owed or hereafter owing to Lender by each other
Guarantor.
          23. Choice of Law and Venue.
          (a) THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE

-8-



--------------------------------------------------------------------------------



 



RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
          (b) EACH PARTY TO THIS GUARANTY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF (1) THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK,
STATE OF ILLINOIS AND (2) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK (OR TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT), FOR PURPOSES OF
ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY. EACH PARTY TO THIS GUARANTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN IN AN INCONVENIENT FORUM.
          24. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION,
CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF ANY GUARANTOR, LENDER WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY AGREES THAT ANY SUCH ACTION,
CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION
WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH
GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
[Signature pages follow]

-9-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has executed and delivered this
Guaranty as of the date set forth in the first paragraph hereof.

              MIDWAY GAMES INC.,     a Delaware corporation
 
       
 
  By   /s/ Ryan G. O’Desky
 
       
 
  Name   Ryan G. O’Desky
 
  Title   Interim CFO

              MIDWAY GAMES WEST INC.,     a California corporation
 
       
 
  By   /s/ Ryan G. O’Desky

 
  Name   Ryan G. O’Desky
 
  Title   Interim CFO

              MIDWAY INTERACTIVE INC.,     a Delaware corporation
 
       
 
  By
Name   /s/ Ryan G. O’Desky
 
 Ryan G. O’Desky
 
  Title   Interim CFO

              MIDWAY SALES COMPANY, LLC, a Delaware     limited liability
company
 
       
 
  By
Name   /s/ Ryan G. O’Desky
 
 Ryan G. O’Desky
 
  Title   Interim CFO

Guaranty – Signature Page

 



--------------------------------------------------------------------------------



 



              MIDWAY HOME STUDIOS INC., a Delaware corporation
 
       
 
  By
Name   /s/ Ryan G. O’Desky
 
 Ryan G. O’Desky
 
  Title   Interim CFO

              SURREAL SOFTWARE INC., a Washington corporation
 
       
 
  By
Name   /s/ Ryan G. O’Desky
 
 Ryan G. O’Desky
 
  Title   Interim CFO

              MIDWAY STUDIOS – AUSTIN INC., a Texas corporation
 
       
 
  By
Name   /s/ Ryan G. O’Desky
 
 Ryan G. O’Desky
 
  Title   Interim CFO

              MIDWAY STUDIOS — LOS ANGELES INC., a     California corporation
 
       
 
  By
Name   /s/ Ryan G. O’Desky
 
 Ryan G. O’Desky
 
  Title   Interim CFO
 
            Guarantors’ Address:     2704 West Roscoe Street     Chicago,
Illinois 60618     Telephone 773-961-2222     Telefacsimile. 773-961-2299

Guaranty – Signature Page

 